This case is before the court upon motion to affirm the judgment or dismiss the appeal made by counsel for the defendant and respondent and also upon an application made on behalf of the plaintiff and appellant for an order authorizing the latter to file its supplemental abstract of the record and brief on appeal, and they were argued orally at some length. Our examination of these matters in connection with the record in the case leads us to think that to affirm the judgment or dismiss the appeal would be too drastic a course to be followed under the situation presented.
While the abstract and brief on behalf of the plaintiff and appellant may, and perhaps do, have some short-comings in measuring up to what is contemplated by our rules, we are inclined to think that the disposition of the cause at this time should be: The application aforesaid of the plaintiff and appellant should be granted and the motion above mentioned should be denied; the defendant and respondent will be accorded the usual forty-five day period after receipt of a copy of the order authorized by this opinion within which to file her brief. If it should ultimately appear that any serious omission affecting defendant and respondent's rights has been made in the abstract, that can subsequently be remedied by the defendant and respondent's supplying a supplemental abstract, as provided by Rule 37, and such disposition as to costs can be made by this court as the right of the matter may require. *Page 291